Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This correspondence is responsive to the Amendment filed on September 23, 2022. Claims 1, 8 and 15 are pending in the case with claims 1, 8 and 15 in independent form. The current amendment amends claims 1, 8 and 15 and cancels claims 2-7, 9-14 and 16-20. 

Response to Arguments
Applicant’s arguments with respect to the prior art rejection under 35 U.S.C. 103  of claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment overcomes the previous rejection of claims 1-20 under 35 U.S.C. 101 as being directed to an abstract idea without significantly more. The rejection is withdrawn. While the Examiner agrees that the amendment overcomes the previous rejection of the claims as being directed to an abstract idea, the Examiner also notes that Applicant’s argument relies on features (i.e., a corpus of named entities that is a “trained model containing application templates clustered by intents” and that the data from the natural language input is “transformed through CRF modeling into a corpus of intents that are clustered according to similarity of intents”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Drawings
The replacement drawings filed September 23, 2022 are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “102” has been used to designate both the originally filed specific exemplary natural language textual content in Figures 1-9 and the generic textual content “some message text” in the replacement sheets filed September 23, 2022.  The drawings were previously objected to for having because Figures 1-9 contain grey scale and are not legible or reproducible for publication purposes.  The replacement sheets filed September 23, 2022 are not helpful in terms of legibly publishing the originally disclosed textual content in Figures 1-9.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 8 and 15 recite “performing named intent recognition on a corpus of named entities using the intent to perform the action from the natural language”. It is not clear what performing named intent recognition on a corpus of named entities using the intent to perform the action from the natural language means or how it is performed. It is also not clear if the corpus is a corpus of named entities or a corpus of named entities using the intent to perform the action. It is further not clear if the intent to perform the action is from natural language other than the received natural language statement. For examination purposes the limitation is interpreted as performing named intent recognition on a corpus of named entities, using the intent to perform the action from the natural language statement.

Previous Claim Rejections - 35 USC § 101 Withdrawn

Applicant’s amendment overcomes the previous rejection of claims 1-20 under 35 U.S.C. 101 as being directed to an abstract idea. The rejection is withdrawn.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pasupalak et al. (Pub. No. US 2020/0012721 A1, published January 9, 2020) hereinafter Pasupalak.

Regarding claim 1, Pasupalak teaches:
A computer-implemented method (i.e., A method, system/device, and computer program product provide a conversation agent to process natural language queries expressed by a user and perform commands according to the derived intention of the user. Pasupalak, Abstract, para 6, 7.), comprising: 
receiving, via a graphical user interface (GUI), a natural language statement specifying an intent to perform an action; 
(i.e., In one embodiment, NLP Engine 114 receives a user query 302 as described below and derives the intention of the user (receiving, via a graphical user interface (GUI), a natural language statement specifying an intent to perform an action). NLP Engine 114 may identify a domain, a subgroup (also referred to as a subdomain), one or more tasks (also referred to as actions and/or commands) according to the derived intention of the user, and one or more entities (also referred to as parameters) that may be useful to accomplish the one or more tasks. As an example interaction, a user expresses the query 302 “Find me a flight from Toronto to New York leaving in a week”. The above query 302 may be classified by NLP Engine 114 as relating to the domain TRAVEL, the subgroup of flights. NLP Engine 114 may further relate the user query 302 to tasks to be performed such as “find flights” and maybe “book flights”, and may further identify the entities “Toronto”, “New York”, as well as the departure date. The process of identifying the domain, subgroup, one or more task, and entities associated with a user query 302 is generally referred to herein as deriving the user intent. NLP Engine 114 may create a representation of the derived user intent by creating a software object such as a template 719 and/or by saving the intent to temporary and/or permanent memory. As described further in this specification, the Conversational Agent 150 may attempt to elicit additional entity information from the user, such as in this example interaction, a particular airline, the return date, the class of the ticket, number of tickets, number of stops allowed, time of the departure and return flights, and the like. Pasupalak, Figs 11-15, para 71, 70, 6-7.)
performing named intent recognition on a corpus of named entities using the intent to perform the action from the natural language; 
(i.e., In one embodiment, NLP Engine 114 receives a user query 302 as described below and derives the intention of the user. NLP Engine 114 may identify a domain, a subgroup (also referred to as a subdomain), one or more tasks (also referred to as actions and/or commands) according to the derived intention of the user, and one or more entities (also referred to as parameters) that may be useful to accomplish the one or more tasks (performing named intent recognition on a corpus of named entities using the intent to perform the action from the natural language). As an example interaction, a user expresses the query 302 “Find me a flight from Toronto to New York leaving in a week”. The above query 302 may be classified by NLP Engine 114 as relating to the domain TRAVEL, the subgroup of flights. NLP Engine 114 may further relate the user query 302 to tasks to be performed such as “find flights” and maybe “book flights”, and may further identify the entities “Toronto”, “New York”, as well as the departure date. The process of identifying the domain, subgroup, one or more task, and entities associated with a user query 302 is generally referred to herein as deriving the user intent (performing named intent recognition on a corpus of named entities using the intent to perform the action from the natural language). NLP Engine 114 may create a representation of the derived user intent by creating a software object such as a template 719 and/or by saving the intent to temporary and/or permanent memory. As described further in this specification, the Conversational Agent 150 may attempt to elicit additional entity information from the user, such as in this example interaction, a particular airline, the return date, the class of the ticket, number of tickets, number of stops allowed, time of the departure and return flights, and the like. Pasupalak, Figs 7,11-15, para 71, 70, 6-7, 112-118.)
based on identifying an application template from a cluster of applications having similar intents, retrieving the application template and any pre-filled template data, and receiving input to complete the application template; and 
(i.e., A natural language processing (NLP) engine derives intent using conditional random fields to identify a domain and at least one task embodied in the query. The NLP may further identify one or more subdomains, and one or more entities related to the identified command. A template system creates a data structure for information relevant to the derived intent and passes a template to a services manager for interfacing with one or more services capable of accomplishing the task (based on identifying an application template from a cluster of applications having similar intents (domain, subdomains), retrieving the application template and any pre-filled template data). Pasupalak, Figs 7,11-15, para 6-7, 70-71,112-118. In one embodiment, NLP Engine 114 receives a user query 302 as described below and derives the intention of the user. NLP Engine 114 may identify a domain, a subgroup (also referred to as a subdomain), one or more tasks (also referred to as actions and/or commands) according to the derived intention of the user, and one or more entities (also referred to as parameters) that may be useful to accomplish the one or more tasks. As an example interaction, a user expresses the query 302 “Find me a flight from Toronto to New York leaving in a week”. The above query 302 may be classified by NLP Engine 114 as relating to the domain TRAVEL, the subgroup of flights. NLP Engine 114 may further relate the user query 302 to tasks to be performed such as “find flights” and maybe “book flights”, and may further identify the entities “Toronto”, “New York”, as well as the departure date. The process of identifying the domain, subgroup, one or more task, and entities associated with a user query 302 is generally referred to herein as deriving the user intent. NLP Engine 114 may create a representation of the derived user intent by creating a software object such as a template 719 and/or by saving the intent to temporary and/or permanent memory (based on identifying an application template from a cluster of applications having similar intents (domain, subdomains), retrieving the application template and any pre-filled template data). As described further in this specification, the Conversational Agent 150 may attempt to elicit additional entity information from the user, such as in this example interaction, a particular airline, the return date, the class of the ticket, number of tickets, number of stops allowed, time of the departure and return flights, and the like (and receiving input to complete the application template). Pasupalak, Figs 7,11-15, para 71, 70, 135-137, 171, 204, 214, 222, 224, 230, 6-7, 112-118, 6-7)
based on no application template being identified, receiving input to collect information to complete a new application template.
(i.e., Services Manager 130 and/or another module of Conversational Agent 150 may maintain the list of applicable services and their related domains/subdomain as well as interfacing instructions for each applicable service 118, 120. The list of services categorized by domain and/or subdomain may be stored in memory by Services Manager 130 and updated accordingly. In an embodiment, Services Manager 130 dynamically creates (based on no application template being identified (based on new domains, subdomains), receiving input to collect information to complete a new application template (creates, updates, stores services (new application templates) for new domains added functionality)), updates, stores, optimizes, etc. the list of services 118,120 as new domains are added to the functionality of Conversational Agent 150 and/or as new third-party functionality is integrated into the Conversational Agent 150 by interfaces 118,120. Pasupalak, Figs 7,11-15, para 135, 80, 70-71, 135-137, 6-7.
Function type queries may be directed by question type classifier 314 to answer ranking unit 316 for determining the new command, if possible. Question type classifier 314 may direct entity type queries and clarification type queries to Template System 318 for additional processing to obtain further meaning from the user query with a view to also initiating appropriate output, for example, by formulating a clarification question. Template System 318 may also receive function type queries from answer ranking unit 316. Template System 318 may access template memory store 320 to define or refine a command and to define applicable output 304 based on no application template being identified (clarification needed), receiving input to collect information to complete a new application template (obtain information to define, refine, update a new application template)). Pasupalak, Figs 7,11-15, para 80, 70-71, 135-137, 6-7).

Claim 8 recites a computer program product that parallels the computer-implemented method of claim 1. Therefore the analysis discussed above with respect to claim 1 also applies to claim 8. Accordingly, claim 8 is rejected based on substantially the same rationale as set forth above with respect to claim 1. More specifically regarding A computer program product for generating an electronic information intake form, comprising one or more tangible storage media storing one or more programming instructions for execution by one or more processors of one or more computers to perform a method, the programming instructions comprising instructions for (i.e., Pasupalak, para 6-7, 49, 51, 53).

Claim 15 recites a computer system that parallels the computer-implemented method of claim 1. Therefore the analysis discussed above with respect to claim 1 also applies to claim 15. Accordingly, claim 15 is rejected based on substantially the same rationale as set forth above with respect to claim 1. More specifically regarding A computer system, comprising: one or more processors; one or more tangible storage media storing programing instructions for execution by the one or more processors to perform a method, the programming instructions comprising instructions for (i.e., Pasupalak, para 6-7, 43, 49, 51, 53).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bennett et al. (US 2019/0251417 A1) is considered relevant in disclosing Artificial Intelligence System for Inferring Grounded Intent.
Yue (US 2021/0278941 A1) is considered relevant in disclosing Collaboration UI for Computing Device.
Solomon et al. (US 2020/0104653 A1) is considered relevant in disclosing Intelligent Assistant with Intent-Based Information Resolution.
Gueta et al. (US 2020/0175078 A1) is considered relevant in disclosing Multiple Intent Interpreter and Recommender.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748. The examiner can normally be reached Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA M LEVEL/Examiner, Art Unit 2144                  

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144